Wilde J.
delivered the opinion of the Court. The first objection to the demandant’s right of action is, that the demand of dower contained a defective and false description of the land in which she claimed to be dowable. The demand was in writing, and the land was described as the land of which the demandant’s husband, Phineas Atwood, was seised during his coverture with her, or the lands conveyed by William Blinn and wife to Phineas Atwood by deed bearing date February 22, 1830, recorded at Great Barrington, book 65, page 211, and which land was conveyed to Phineas and the tenant, in common, and then all of it held by the tenant. This description was sufficiently certain. All that is required is, that the description of the land should be such as to give notice to the tenant, to what land the demand referred. And as the tenant was a party to the deed referred to, he could be left' in nil doubt as to the lands in which dowei was demanded.
It has been argued that there is a variance in the description of the land thus demanded, and that of the several tracts ol land in which dower is demanded in the writ; and that thm description in the demand is false, as the land was conveyed by William Blinn, and not by him and his wife. This variance however, if it existed, would not be material, as the description would be sufficiently certain notwithstanding the variance. In the conveyance of real estate, the conveyance would not be void for uncertainty, if the description be sufficient to ascertain the estate intended to be conveyed, although the estate will not agree with some of the particulars in the description. Worthington v. Hylyer, 4 Mass. R. 205. But there is no false description in the present case. Blinn’s wife joined in the conveyance of her husband and “ sold, released and conveyed ” all her right, to the demandant’s husband and the tenant.
In the next place it was objected, that the demandant’s husband was never so seised as to entitle the demandant to dower, and the respondent offered to prove that the conveyance from Blism to Phineas and Levi was in fact made to secure a loan of money, so that the conveyance was in the nature of a mortgage ; that Blinn continued in possession after the conveyance ; *287and that Plaineas never entered under his deed or claimed possession of the estate. This evidence was clearly inadmissible. Whatever was the intention of the parties, the deed is absolute on the face of it, and the estate granted cannot be changed or qualified by a parol agreement. Nor was it necessary for Phineas to enter under the deed. Blinn being seised, his seisin passed to his grantees by the conveyance, after which he was only tenant at will or at sufferance to them. A seisin in law of the husband during coverture is sufficient to entitle his wife to dower.
It was also contended at the trial, that if the demandant were entitled to dower, she should take it subject to a prior right of dower of Nancy Blinn. But as her dower had never been assigned and had been actually released to the tenant, it seems to us very clear that it cannot now be set up against the claim of the demandant.
The last objection arises on a motion in arrest of judgment. It is objected, that the lands in which dower is demanded are not described in the writ with sufficient certainty. And this objection, so far as it relates to the lands included in No. 5, appears to the Court to be well founded. In the description of the land within that lot, reference is had to Blinn’s deed, and unless the description can be aided by that reference, it is not sufficiently definite and certain. And it is very clear, lhat it cannot be thus aided. Such a reference would be good in a conveyance of the land, or in a demand of dower before action brought, as has been already remarked. But when lands are demanded, the description of them must be so certain that seisin may be delivered by the sheriff without reference to any description dehors the writ. It is not necessary in every case to describe the land demanded by metes and bounds, but there must be a certain description in the writ itself, and no defect can be cured by a reference to any existing conveyance. As to this part of the demandant’s claim, therefore, she is not entitled to judgment. But as to the lands included in No 6, those we think are described with sufficient certainty.
The demandant, however, may amend her declaration, oj take judgment for dower in lot No. 6.
Judgment for lot JVb. 6.